[LETTERHEAD OF SANDLER O’NEILL & PARTNERS] November 4, 2013 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Waterstone Financial, Inc. Registration Statement on Form S-1 (Registration Number 333-189160) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Waterstone Financial, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 2:00 p.m. on November 6, 2013, or as soon thereafter as may be practicable. Very Truly Yours, Sandler O’Neill & Partners, L.P. By: Sandler O’Neill & Partners, Corp., the sole general partner /s/ Jennifer Docherty An Officer of the Corporation
